Case 3:20-cv-01372-TAD-KLH Document 26 Filed 11/23/20 Page 1 of 1 PageID #: 171




  UNITED STATES DISTRICT COURT WESTERN DISTRICT OF LOUISIANA MONROE
                               DIVISION

 AARON LARRY BOWMAN                          * CIVIL ACTION

 VERSUS                                      * DOCKET NO. 3:20-cv-01372


 OUACHITA PARISH SHERIFF’S
 OFFICE, ET AL.                               * JUDGE TERRY A. DOUGHTY

                                              * MAGISTRATE JUDGE KAREN L. HAYES

                                            ORDER

 IT IS HEREBY ORDERED that the motion is GRANTED and the time for Plaintiff to file
 responsive pleadings is extended until fourteen (14) days after the noted deadline of November
 20, 2020.

 Monroe, this ______ day of November, 2020.


                                                   _____________________________________
                                                    MAGISTRATE JUDGE KAREN L. HAYES
